[Cite as State v. Eggeman, 2015-Ohio-5177.]


STATE OF OHIO                    )                  IN THE COURT OF APPEALS
                                 )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

STATE OF OHIO                                       C.A. No.      14CA0085-M

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
DANIEL J. EGGEMAN                                   WADSWORTH MUNICIPAL COURT
                                                    COUNTY OF MEDINA, OHIO
        Appellant                                   CASE No.   14CRB00097 (A-C)

                                DECISION AND JOURNAL ENTRY

Dated: December 14, 2015



        MOORE, Judge.

        {¶1}    Defendant-Appellant, Daniel J. Eggeman, appeals pro se from the judgment of the

Wadsworth Municipal Court. For the reasons set forth below, we affirm.

                                               I.

        {¶2}    On December 6, 2013, Mr. Eggeman contacted the police to report that he was

receiving unwanted emails and phone calls from his ex-wife, Becky Workman. Officer Keith

Studer of the Wadsworth Police Department responded to Mr. Eggeman’s residence on Chestnut

Street. Pamela Wingate, Mr. Eggeman’s fiancée, indicated that she was receiving threatening

phone calls from Ms. Workman and Mr. Eggeman showed Officer Studer emails sent from the

email address becky.workmam@gmail.com to his email address. Notably, the email address

contained a misspelling of Ms. Workman’s last name.        The emails expressed a desire for

reconciliation and were critical of Ms. Wingate. Officer Studer had Mr. Eggeman, in Officer

Studer’s presence, send an email to becky.workmam@gmail.com, requesting that the contact
                                               2


cease. Several days later, Mr. Eggeman again contacted Officer Studer to report that Mr.

Eggeman had received more emails and wanted Officer Studer to pursue charges against Ms.

Workman.

       {¶3}   Officer Studer then went to Ms. Workman’s house to interview her.              Ms.

Workman denied any involvement and claimed that she had not had contact with Mr. Eggeman

since the summer. She indicated that the last time she saw Mr. Eggeman, he asked her to

complete a statement and have it notarized. When she refused, Mr. Eggeman became very upset

and told her she would be hearing from his lawyer.

       {¶4}   A few days later, Mr. Eggeman forwarded Officer Studer another email sent from

the becky.workmam@gmail.com.        That email included references that the sender and Mr.

Eggeman had previously discussed ways to kill Ms. Wingate so the two could be together.

Given the content, subpoenas were issued to Google for the Internet Protocol (“IP”) addresses of

the Chestnut street address and the becky.workmam Gmail account for the period from

December 6, 2013 through December 23, 2013. Records revealed that the Gmail account was

created July 25, 2013, and was accessed from two IP addresses during the December time frame.

Police then sent a subpoena to Frontier Communications, which is the cable internet provider

associated with the IP addresses.    The sum of the records indicated that the account was

accessed, during the relevant time period, from Chestnut Street; specifically the address where

Mr. Eggeman and Ms. Wingate lived. Laptop computers were seized from the Chestnut Street

address and were analyzed by Officer Joshua Cooper, who specializes in computer forensics.

       {¶5}   Ultimately, complaints were filed against Mr. Eggeman on February 3, 2014, for

two counts of falsification and one count of obstructing official business. While Mr. Eggeman

initially was subject to a $5,000 cash or surety bond, it was subsequently modified and Mr.
                                                3


Eggeman was released on bond.         The Medina County Public Defender’s Office initially

represented Mr. Eggeman, but later withdrew after Mr. Eggeman retained private counsel.

Shortly thereafter, that counsel withdrew and Mr. Eggeman retained another attorney. The

matter proceeded to a jury trial, during which Mr. Eggeman was represented by the third

attorney. The jury found Mr. Eggeman guilty of the charges. Mr. Eggeman represented himself

at sentencing and his sentence was stayed pending appeal.

                                 ASSIGNMENT OF ERROR

       {¶6}    Mr. Eggeman’s single assignment of error consists of a score of paragraphs of

rambling and disjointed complaints detailing his disagreement, in no particular order, with the

trial court’s decision, his encounters with the police, the sheriff, and the local prosecutor, the

ineffectiveness of his attorney, the bond on which he was held, his improper arraignment,

prosecutorial misconduct, presentation of false evidence, and the denial of self-representation.

The assignment of error violates both the letter and the spirit of App.R. 16, and severely limits

our ability to respond to the arguments made in the brief. With respect to pro se litigants, this

Court has held that:

       [P]ro se litigants should be granted reasonable leeway such that their motions and
       pleadings should be liberally construed so as to decide the issues on the merits, as
       opposed to technicalities. However, a pro se litigant is presumed to have
       knowledge of the law and correct legal procedures so that he remains subject to
       the same rules and procedures to which represented litigants are bound. He is not
       given greater rights than represented parties, and must bear the consequences of
       his mistakes. This Court, therefore, must hold [pro se appellants] to the same
       standard as any represented party.

State v. Klingensmith, 9th Dist. Lorain No. 13CA010514, 2015-Ohio-807, ¶ 6, quoting State v.

Taylor, 9th Dist. Lorain No. 14CA010549, 2014-Ohio-5738, ¶ 5, quoting Sherlock v. Myers, 9th

Dist. Summit No. 22071, 2014-Ohio-5178, ¶ 3.
                                                 4


       {¶7}     Many of Mr. Eggeman’s arguments are not developed in his brief, see App.R.

16(A)(7), rely on evidence that was not before the trial court at the time (such as the affidavit of

disqualification), or rely on video or audio testimony that Mr. Eggeman asserts does not appear

in the transcribed copy.      To the extent the foregoing applies, his arguments will not be

considered.

Sufficiency of the Evidence

       {¶8}     Mr. Eggeman suggests that there was insufficient evidence to sustain the guilty

verdicts.

       {¶9}     The issue of whether a conviction is supported by sufficient evidence is a question

of law, which we review de novo. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997).

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind
       of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt.

State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

       {¶10} Mr. Eggeman was found guilty of violating R.C. 2921.13(A)(2) and (A)(3) and

R.C. 2921.31.

       {¶11} R.C. 2921.13(A) provides in relevant part that:

       No person shall knowingly make a false statement, or knowingly swear or affirm
       the truth of a false statement previously made, when any of the following applies:

       ***

       (2) The statement is made with purpose to incriminate another.

       (3) The statement is made with purpose to mislead a public official in performing
       the public official’s official function.
                                                5


       {¶12} “A person acts knowingly, regardless of his purpose, when he is aware that his

conduct will probably cause a certain result or will probably be of a certain nature. A person has

knowledge of circumstances when he is aware that such circumstances probably exist.” Former

R.C. 2901.22(B). “A person acts purposely when it is his specific intention to cause a certain

result, or, when the gist of the offense is a prohibition against conduct of a certain nature,

regardless of what the offender intends to accomplish thereby, it is his specific intention to

engage in conduct of that nature.” Former R.C. 2901.22(A). A public official includes law

enforcement officers. See R.C. 2921.01(A).

       {¶13} R.C. 2921.31(A) states that “[n]o person, without privilege to do so and with

purpose to prevent, obstruct, or delay the performance by a public official of any authorized act

within the public official’s official capacity, shall do any act that hampers or impedes a public

official in the performance of the public official’s lawful duties.” “The making of an unsworn

false oral statement to a public official with the purpose to mislead, hamper or impede the

investigation of a crime is punishable conduct within the meaning of R.C. 2921.13(A)(3) and

2921.31(A).” State v. Lazzaro, 76 Ohio St.3d 261 (1996), syllabus. Nonetheless, “in order to

have sufficient evidence to affirm an obstruction of official business conviction, there must be

evidence that the defendant’s actions hampered or impeded a law enforcement investigation and

that the defendant intended such a result to occur.” State v. Jordan, 9th Dist. Summit No. 27005,

2014-Ohio-2857, ¶ 40.

       {¶14} Mr. Eggeman’s argument seems to focus on whether there was sufficient evidence

that he was the individual responsible for sending the emails at issue. “The identity of a

perpetrator must be proved by the State beyond a reasonable doubt.” State v. Taylor, 9th Dist.

Summit No. 27273, 2015-Ohio-403, ¶ 6. “[H]owever, identity may be proved by direct or
                                                6


circumstantial evidence, which do not differ with respect to probative value.” Id. at ¶ 9. Thus,

our review will accordingly be limited to whether there was sufficient evidence that Mr.

Eggeman committed the crimes.

       {¶15} After reviewing the evidence in a light most favorable to the prosecution, and

given Mr. Eggeman’s limited arguments, we determine sufficient evidence was presented to

sustain the guilty verdicts. The circumstantial evidence would allow a trier of fact to find that

Mr. Eggeman sent the emails at issue to himself from the becky.workmam@gmail.com account

and that he nonetheless contacted the police on December 6, 2013, asserting that Ms. Workman

sent him the emails in order to get Ms. Workman in trouble.

       {¶16} Ms. Workman testified at trial and denied sending the emails or even contacting

Mr. Eggeman during the relevant period. She also indicated that the last time she saw Mr.

Eggeman he had tried to get her to sign a notarized statement, which she refused to do. Ms.

Workman indicated that Mr. Eggeman became very upset at her refusal to comply.

       {¶17} After Mr. Eggeman continued to report that he was receiving emails from the

becky.workmam@gmail.com account, police subpoenaed Google for the IP addresses associated

with the Gmail account. Officer Cooper, who specializes in computer forensics, explained that

anyone can create an email account through Gmail and the person doing so would not have to

supply truthful information. Officer Cooper testified that every computer that is on the internet

is assigned an IP address. He stated that an IP address is “like a home address for the computer.”

Officer Cooper further testified that there are too many devices that connect to the internet to

have static IP addresses, and thus, the internet providers have to change the IP addresses over

time to allow other devices to connect. With respect to the Gmail account at issue, which was

created on July 25, 2013, two IP addresses were associated with it during the relevant December
                                              7


2013 time frame, one ending in .183.198 and one ending in .178.134. On December 6, 2013, the

Gmail account was accessed from the .178.134 address. From December 16, 2013, through

December 23, 2013, the Gmail account was accessed from the .183.198 address. Officer Studer

testified that the dates and times of the emails corresponded to the login information received

from Google.

       {¶18} A search of the IP addresses was then run using a website to determine the

internet provider associated with the addresses. The internet provider of the two IP addresses

was Frontier Communications. Frontier Communications was then subpoenaed, and its records

indicated that from December 6, 2013 through December 23, 2013, two physical addresses were

associated with the IP addresses; one of which was not associated with Mr. Eggeman and instead

belonged to an individual who lived in Medina. The other physical address associated with the

IP addresses was Mr. Eggeman’s address on Chestnut Street.             According to Frontier

Communications’ records, from December 3, 2013 until December 11, 2013, the .178.134

address was associated with the Chestnut Street address and from December 11, 2013 until

December 25, 2013, the .183.198 address was associated with the Chestnut Street address.

While the .178.134 address was associated with the Medina household from December 14, 2013

onward, Google’s records do not indicate that the Gmail account was accessed from the .178.134

address during that time frame. Accordingly, there was evidence that the Gmail account was

only accessed at the Chestnut Street address, where Mr. Eggeman resided, during the relevant

time frame.

       {¶19} Additionally, police seized two laptop computers from the Chestnut street

address. While Ms. Wingate, Mr. Eggeman, Mr. Eggeman’s father, and three children all lived

at the Chestnut Street address, Ms. Wingate testified that she did not send the emails and the
                                               8


children were not allowed to use the computers. Additionally, she testified that Mr. Eggeman’s

father was not often home during the day or on weekends. Officer Cooper created an exact copy

of the images of both hard drives and then processed both through forensic software. The

software allowed Officer Cooper to search through the data on the hard drives for phrases. In

this case, Officer Cooper chose “Workmam” as a search term. The search returned 80 plus

results. One of the results appeared to Officer Cooper to be the code for a Google login screen

that included the becky.workmam@gmail.com account as a login option. Additionally, the

internet search history of one of the computers included “How do I trace the Gmail account?[,]”

“Google account recovery[,]” “Google delete account activity[,]” “how to cure Gmail activity[,]”

and “remove picture from Google email.” There was also evidence that that computer was used

to access Mr. Eggeman’s email account. The second computer had documents saved on it

related to computer hacking included, “Secrets of a Super Hacker[,]” “FBI Situational

Information Report, Sovereign Citizens and the Internet[,]” “Guide to Mostly Harmless

Hacking[,]” and “Hacking For Dummies.”        Additionally, there was a document that listed

common computer passwords. Finally, there was a document on the computer entitled, “Screw

the B*tch, Divorce Tactics for Men.” During his testimony, Mr. Eggeman admitted that the

searches and documents were his.

       {¶20} Moreover, when Officer Studer spoke with Mr. Eggeman about the charges, Mr.

Eggeman seemed fairly knowledgeable about computers and IP addresses; he even indicated he

had his own IP address memorized.

       {¶21} Given all of the foregoing, and viewing the evidence in a light most favorable to

the prosecution, we conclude the State presented sufficient evidence that would allow a trier of

fact to find beyond a reasonable doubt that Mr. Eggeman was the person responsible for sending
                                                 9


the emails, that he lied to the police in order to incriminate Ms. Workman, and that by doing so

he hindered a police officer in the performance of his duties. There was circumstantial evidence

that the emails were sent from Chestnut Street, where Mr. Eggeman resided. There was also

circumstantial evidence that Mr. Eggeman was the person who sent the emails. The jury could

have found it suspicious that the becky.workmam@gmail.com account included a misspelling of

Ms. Workman’s name and found it unlikely that Ms. Workman would have misspelled her own

name if she created the email address. Additionally, there was evidence that Mr. Eggeman was

interested in how Gmail accounts work and how to alter their activity. Finally, there was

evidence that Mr. Eggeman had a disagreement with Ms. Workman the last time he saw her and

that Mr. Eggeman may have held a grudge against her in light of some of the documents kept on

the computers in the house on Chestnut Street. Overall, we cannot say that the State failed to

produce sufficient evidence that Mr. Eggeman was the person involved in these crimes.

Weight of the Evidence

       {¶22} Additionally, Mr. Eggeman suggests his convictions are against the manifest

weight of the evidence.

       {¶23} When a defendant asserts that his conviction is against the manifest weight of the

evidence:

       an appellate court must review the entire record, weigh the evidence and all
       reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.

State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986).

       {¶24} Here, Mr. Eggeman focuses on the fact that there was no direct evidence that Mr.

Eggeman sent the emails to himself. He notes that Officer Cooper could not testify that the
                                               10


emails at issue were actually sent from his computer. However, as noted above, circumstantial

and direct evidence have the same probative value. Jenks, 61 Ohio St.3d 259, at paragraph one

of the syllabus. As discussed above, there was substantial circumstantial evidence connecting

Mr. Eggeman to the crimes.

          {¶25} Mr. Eggeman also argues that the police’s investigation improperly focused on

him and that Ms. Workman and the person associated with the Medina IP address were not

appropriately investigated. We note that the jury was aware of the extent of the investigation,

and that the police focused their attention on Mr. Eggeman once it was discovered that the Gmail

account was accessed at Mr. Eggeman’s residence.

          {¶26} Moreover, the jury was also aware that Mr. Eggeman was doing online course

work at the American Military University in Intelligence Studies, which could explain some of

the internet searches and documents found on his computer. Mr. Eggeman also testified that his

email had been hacked, he had changed his picture on Gmail, and that one of his passwords had

been stolen. If believed, that testimony could support the conclusion that there were legitimate

reasons why the searches and documents were on the computers that were seized. The jury also

heard Ms. Wingate testify about allegedly receiving harassing and threatening phone calls and

internet messages from Ms. Workman; evidence that, if believed, could support Mr. Eggeman’s

claims.

          {¶27} After thoroughly and independently reviewing the record, we cannot say the jury

lost its way in finding Mr. Eggeman guilty of two counts of falsification and one count of

obstructing official business. We remain mindful that “[e]valuating evidence and assessing

credibility are primarily for the trier of fact.” (Citations omitted.) State v. Bulls, 9th Dist.

Summit No. 27029, 2015-Ohio-276, ¶ 17. The jury was able to hear and observe the witnesses
                                               11


and evaluate their credibility. We cannot say that the jury’s resolution of credibility issues and

conflicts in the evidence was unreasonable. We overrule Mr. Eggeman’s argument.

Pre-trial Issues

        {¶28} Mr. Eggeman raises numerous concerns about matters related to the propriety of

the complaints, the arraignment procedure, whether there was probable cause to support the

warrant, the amount of the initial bond, and the prosecution’s request for a mental health

examination.

        {¶29} Mr. Eggeman appears to assert that the complaints, at least with respect to the

falsification charges, failed to invoke the trial court’s jurisdiction.   Because subject-matter

jurisdiction involves a court’s power to hear a case, the issue can never be waived or forfeited

and may be raised at any time. State v. Mbodji, 129 Ohio St.3d 325, 2011-Ohio-2880, ¶ 10. “A

complaint that meets the requirements of Crim.R. 3 invokes the subject-matter jurisdiction of a

trial court.” Id. at paragraph one of the syllabus. Crim.R. 3 provides that “[t]he complaint is a

written statement of the essential facts constituting the offense charged. It shall also state the

numerical designation of the applicable statute or ordinance. It shall be made upon oath before

any person authorized by law to administer oaths.” Given the limitations of Mr. Eggeman’s

argument on this point, and the contents of the complaints at issue, he has not demonstrated that

the complaints failed to comply with Crim.R. 3.

        {¶30} With respect to Mr. Eggeman’s remaining arguments concerning the complaints,

the arraignment procedure, and the warrant, Mr. Eggeman has not demonstrated that any motions

were filed pursuant to Crim.R. 12(C), and thus, has not demonstrated that he preserved these

arguments. See Mbodji at ¶ 15-18; Crim.R. 12(D), (H). Mr. Eggeman did not file a motion to
                                                12


dismiss or a motion to suppress prior to trial. Additionally, when Mr. Eggeman’s initial attorney

entered a notice of appearance, he waived the reading of the affidavit.

       {¶31} To the extent Mr. Eggeman asserts that his initial bond was unconstitutionally

high, we note that it was shortly thereafter modified to allow him to post 10% of the $5,000

instead of requiring $5,000 cash or surety only. Mr. Eggeman was then released. Mr. Eggeman

has not asserted that the modified bond was unconstitutionally high; accordingly, it appears this

argument is moot.

       {¶32} Finally, to the extent Mr. Eggeman suggests that the prosecution requested an

illegal mental health examination, we note that nothing in record indicates that he was actually

subjected to a mental health examination. Therefore, we fail to see what prejudice Mr. Eggeman

has suffered. See Crim.R. 52(A).

Right to Self-Representation

       {¶33} Mr. Eggeman also argues he was denied his constitutional right to represent

himself.

       {¶34} “The Sixth Amendment guarantees that a criminal defendant has an independent

constitutional right of self-representation and that he may proceed to defend himself without

counsel when he voluntarily, and knowingly and intelligently elects to do so.”          (Internal

quotations omitted.) State v. Schleiger, 141 Ohio St.3d 67, 2014-Ohio-3970, ¶ 18, quoting State

v. Gibson, 45 Ohio St.2d 366 (1976), paragraph one of the syllabus, citing Faretta v. California,

422 U.S. 806 (1975). “The Ohio Supreme Court has clearly and repeatedly held that a criminal

defendant waives the right to self-representation if he fails to assert it in both a timely and

unequivocal manner.” State v. Perry, 9th Dist. Summit No. 25271, 2011-Ohio-2242, ¶ 12. “If a
                                               13


trial court denies the right to self-representation when the right has been properly invoked, the

denial is per se reversible error.” State v. Neyland, 139 Ohio St.3d 353, 2014-Ohio-1914, ¶ 71.

       {¶35} Mr. Eggeman has not demonstrated the trial court committed error. Prior to trial,

Mr. Eggeman’s third attorney filed a motion to withdraw from representing Mr. Eggeman. The

trial court denied the motion. On the day of trial, the trial court informed Mr. Eggeman that he

could dismiss his attorney, and that he had the right to represent himself. However, the trial

court also informed Mr. Eggeman, that the matter was proceeding to trial that day and explained

Mr. Eggeman’s options: (1) If Mr. Eggeman had already retained another attorney, he could

bring that attorney in to represent him; (2) Mr. Eggeman could represent himself and the trial

court would appoint Mr. Eggeman’s third attorney to assist Mr. Eggeman should he need it; or

(3) Mr. Eggeman could continue with his third attorney. The record is clear that Mr. Eggeman

chose to continue with his third attorney representing him.

       {¶36} To the extent Mr. Eggeman asserts that the trial court erred in denying him the

right to represent himself when he twice raised the issue mid-trial, we conclude that Mr.

Eggeman has failed to demonstrate that his request was timely. See Neyland at ¶ 76 (noting

examples of untimely requests); see also State v. Owens, 9th Dist. Summit No. 25389, 2011-

Ohio-2503, ¶ 19. Given Mr. Eggeman’s limited argument, he has not demonstrated error. His

argument is overruled.

Ineffective Assistance of Counsel

       {¶37} Mr. Eggeman also argues that his counsel was ineffective.

       {¶38} This Court must analyze claims of ineffective assistance of counsel under a

standard of objective reasonableness. See Strickland v. Washington, 466 U.S. 668, 688 (1984);

State v. Bradley, 42 Ohio St.3d 136, 142 (1989). Under this standard, a defendant must show (1)
                                                14


deficiency in the performance of counsel “so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment[,]” and (2) that the errors made by

counsel were “so serious as to deprive the defendant of a fair trial[.]” Strickland at 687. “To

warrant reversal, ‘[t]he defendant must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.’”

Bradley at 142, quoting Strickland at 694. In applying this test, “a court must indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance[.]” Strickland at 689. “This Court need not address both prongs of Strickland where

an appellant fails to prove either prong.” State v. Buzek, 9th Dist. Medina No. 14CA0011-M,

2015-Ohio-4416, ¶ 5.

       {¶39} Specifically, Mr. Eggeman argues that trial counsel was ineffective by taking

sides with the prosecution, refusing to question the trial court about the prosecution’s use of

evidence, and in failing to ask the trial court to instruct the jury to disregard statements that

related to evidence excluded by a motion in limine.

       {¶40} With respect to Mr. Eggeman’s first argument concerning his attorney allegedly

agreeing with the prosecutor, arguing with Mr. Eggeman, and refusing to ask certain questions,

it appears that all of the allegations relate to discussions that are not part of the transcript.

Accordingly, we cannot consider Mr. Eggeman’s claim. See Buzek at ¶ 7 (“[A] claim of

ineffective assistance of counsel on direct appeal cannot be premised on decisions of trial

counsel that are not reflected in the record of proceedings * * * [and][s]peculation regarding the

prejudicial effects of counsel’s performance will not establish ineffective assistance of counsel.”)

(Internal quotations and citations omitted.).
                                                15


       {¶41} With respect to Mr. Eggeman’s remaining arguments concerning the alleged

ineffective assistance of trial counsel, Mr. Eggeman has not developed these issues. See App.R.

16(A)(7). From his limited argument, we cannot determine whether trial counsel’s performance

was within the gamut of reasonable trial strategy or whether Mr. Eggeman was prejudiced by it.

Thus, we decline to further consider the arguments and overrule them on that basis.

Hearsay

       {¶42} Mr. Eggeman also asserts that the emails he is accused of sending constituted

hearsay and were not admissible because they were “not official court documents[.]” We note

that trial counsel did not object to testimony regarding the emails and did not object to the

admission of the emails themselves. See Evid.R. 103(A)(1). Accordingly, Mr. Eggeman has

forfeited all but plain error. See Evid.R. 103(D). However, as Mr. Eggeman has not argued

plain error, we will not sua sponte undertake an analysis on his behalf. See State v. Hughes, 9th

Summit No. 27061, 2014-Ohio-4039, ¶ 9.

       {¶43} Mr. Eggeman’s arguments are overruled.

                                                III.

       {¶44} The judgment of the Wadsworth Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wadsworth

Municipal Court, County of Medina, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                16


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     CARLA MOORE
                                                     FOR THE COURT



WHITMORE, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

DANIEL J. EGGEMAN, pro so, Appellant.

THOMAS J. MORRIS, Assistant Director of Law, for Appellee.